Exhibit WM - 1 Washington Mutual, Inc. Selected Financial Information (dollars in millions, except per share data) (unaudited) Quarter Ended Six Months Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, June 30, June 30, 2008 2008 2007 2007 2007 2008 2007 PROFITABILITY Net income (loss) $ (3,328 ) $ (1,138 ) $ (1,867 ) $ 186 $ 830 $ (4,466 ) $ 1,614 Net interest income 2,296 2,175 2,047 2,014 2,034 4,471 4,115 Noninterest income 561 1,569 1,365 1,379 1,758 2,129 3,299 Noninterest expense 2,403 2,152 4,166 2,191 2,138 4,555 4,244 Diluted earnings per common share: Diluted earnings per common share $ (6.58 ) $ (1.40 ) $ (2.19 ) $ 0.20 $ 0.92 $ (8.43 ) $ 1.78 Less:Effect ofconversion feature(1) (3.24 ) - (3.51 ) - Diluted earnings per common share excluding effect of conversion feature (3.34 ) (1.40 ) (2.19 ) 0.20 0.92 (4.92 ) 1.78 Diluted weighted average number of common shares outstanding (in thousands) 1,016,081 856,923 855,532 876,002 893,090 936,502 896,304 Net interest margin on a taxable-equivalent basis(2) 3.22 % 3.05 % 2.86 % 2.86 % 2.91 % 3.14 % 2.85 % Dividends declared per common share $ 0.01 $ 0.15 $ 0.56 $ 0.56 $ 0.55 $ 0.16 $ 1.09 Book value per common share (period end)(3) 13.35 21.74 24.55 27.18 27.27 13.35 27.27 Tangible common equity per common share (period end)(4) 9.01 13.26 15.89 16.43 16.59 9.01 16.59 Return on average assets (4.23 ) % (1.42 ) % (2.30 ) % 0.23 % 1.05 % (2.81 ) % 1.00 % Return on average common equity (69.25 ) (23.27 ) (32.64 ) 3.03 13.74 (45.67 ) 13.36 Efficiency ratio(5) 84.11 57.49 122.13 64.55 56.38 69.01 57.24 ASSET QUALITY Nonperforming assets(6) to total assets 3.62 % 2.87 % 2.17 % 1.65 % 1.29 % 3.62 % 1.29 % Allowance as a percentage of loans held in portfolio 3.53 1.94 1.05 0.80 0.73 3.53 0.73 CREDIT PERFORMANCE Provision for loan losses $ 5,913 $ 3,511 $ 1,534 $ 967 $ 372 $ 9,423 $ 606 Net charge-offs 2,171 1,368 747 421 271 3,538 454 CAPITAL ADEQUACY Capital Ratios for WMI: Tangible equity to total tangible assets(7) 7.79 % 6.40 % 6.67 % 5.60 % 6.07 % 7.79 % 6.07 % Tier 1 capital to average total assets (leverage)(8) 7.80 6.56 6.84 5.86 6.09 7.80 6.09 Total risk-based capital to total risk-weighted assets(8) 13.98 12.25 12.34 10.67 11.04 13.98 11.04 Capital Ratios for WMB (well-capitalized minimum)(9): Tier 1 capital to adjusted total assets (leverage) (5.00%) 7.10 6.94 7.05 6.41 7.52 7.10 7.52 Adjusted Tier 1 capital to total risk-weighted assets (6.00%) 8.44 8.13 8.33 7.62 8.77 8.44 8.77 Total risk-based capital to total risk-weighted assets (10.00%) 12.49 12.21 12.22 11.26 12.80 12.49 12.80 SUPPLEMENTAL DATA Average balance sheet: Total loans held in portfolio $ 241,737 $ 244,186 $ 241,690 $ 227,348 $ 216,004 $ 242,961 $ 219,292 Total interest-earning assets 285,503 285,265 287,988 283,263 279,836 285,384 287,724 Total assets 314,882 319,928 325,276 320,475 316,004 317,405 323,911 Total deposits 184,610 184,304 185,636 198,649 206,765 184,457 208,753 Total stockholders' equity 27,558 24,066 23,947 23,994 24,436 25,812 24,422 Period-end balance sheet: Total loans held in portfolio, net 231,171 238,100 241,815 235,243 213,434 231,171 213,434 Total assets 309,731 319,668 327,913 330,110 312,219 309,731 312,219 Total deposits 181,923 188,049 181,926 194,280 201,380 181,923 201,380 Total stockholders' equity 26,086 22,449 24,584 23,941 24,210 26,086 24,210 Common shares outstanding at the end of period (in thousands)(10) 1,705,344 882,610 869,036 868,802 875,722 1,705,344 875,722 Employees at end of period 43,198 45,883 49,403 49,748 49,989 43,198 49,989 (1) This one-time earnings per share reduction represents a beneficial conversion feature that was recorded upon the June 2008 conversion of the preferred shares issued in connection with the April 2008 capital transaction. This non-cash adjustment, which had no effect on the Company's capital ratios or the net loss recorded in the second quarter, was provided to facilitate the comparison of earnings per share to the prior reporting periods presented on this schedule. (2) Includes taxable-equivalent adjustments primarily related to tax-exempt income on U.S. states and political subdivisions securities and loans related to the Company's community lending and investment activities.The federal statutory tax rate was 35% for the periods presented. (3) Excludes six million shares held in escrow. (4) Excludes goodwill and intangible assets (except MSR). (5) The efficiency ratio is defined as noninterest expense divided by total revenue (net interest income and noninterest income). (6) Excludes nonaccrual loans held for sale. (7) Excludes unrealized net gain/loss on available-for-sale securities and cash flow hedging instruments, goodwill and intangible assets (except MSR) and the impact from the adoption and application of FASB Statement No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans.Minority interests of $3.91 billion, $3.91 billion, $3.92 billion, $2.94 billion and $2.94 billion at June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007 and June 30, 2007 are included in the numerator. (8) The capital ratios are estimated as if Washington Mutual, Inc. were a bank holding company subject to Federal Reserve Board capital requirements. (9) Capital ratios for Washington Mutual Bank ("WMB") at June 30, 2008 are preliminary. (10) Includes six million shares held in escrow. WM - 2 Washington Mutual, Inc. Consolidated Statements of Income (dollars in millions, except per share data) (unaudited) Quarter Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Interest Income Loans held for sale $ 52 $ 87 $ 160 $ 248 $ 421 Loans held in portfolio 3,604 3,954 4,156 3,992 3,786 Available-for-sale securities 335 357 380 392 351 Trading assets 117 116 101 108 108 Other interest and dividend income 94 77 79 116 82 Total interest income 4,202 4,591 4,876 4,856 4,748 Interest Expense Deposits 1,115 1,329 1,464 1,650 1,723 Borrowings 791 1,087 1,365 1,192 991 Total interest expense 1,906 2,416 2,829 2,842 2,714 Net interest income 2,296 2,175 2,047 2,014 2,034 Provision for loan losses 5,913 3,511 1,534 967 372 Net interest income (expense) after provision for loan losses (3,617 ) (1,336 ) 513 1,047 1,662 Noninterest Income Revenue (expense) from sales and servicing of home mortgage loans (109 ) 411 358 161 300 Revenue from sales and servicing of consumer loans 159 248 375 418 403 Depositor and other retail banking fees 767 704 769 740 720 Credit card fees 177 181 214 209 183 Securities fees and commissions 64 58 63 67 70 Insurance income 32 30 29 29 29 Loss on trading assets (305 ) (216 ) (267 ) (153 ) (145 ) Gain (loss) on other available-for-sale securities (402 ) 18 (261 ) (99 ) 7 Gain (loss) on extinguishment of borrowings 100 13 - 1 (14 ) Other income 78 122 85 6 205 Total noninterest income 561 1,569 1,365 1,379 1,758 Noninterest Expense Compensation and benefits 939 914 877 910 977 Occupancy and equipment 460 358 488 371 354 Telecommunications and outsourced information services 123 130 134 135 132 Depositor and other retail banking losses 61 63 72 71 58 Advertising and promotion 103 105 108 125 113 Professional fees 57 39 89 52 55 Foreclosed asset expense 217 155 133 82 56 Goodwill impairment charge - - 1,775 - - Other expense 443 388 490 445 393 Total noninterest expense 2,403 2,152 4,166 2,191 2,138 Minority interest expense 75 75 65 53 42 Income (loss) before income taxes (5,534 ) (1,994 ) (2,353 ) 182 1,240 Income taxes (2,206 ) (856 ) (486 ) (4 ) 410 Net Income (Loss) $ (3,328 ) $ (1,138 ) $ (1,867 ) $ 186 $ 830 Preferred dividends declared (71 ) (65 ) (8 ) (8 ) (8 ) Beneficial conversion feature (3,290 ) - Net Income (Loss) Applicable to Common Stockholders $ (6,689 ) $ (1,203 ) $ (1,875 ) $ 178 $ 822 Earnings Per Common Share: Basic $ (6.58 ) $ (1.40 ) $ (2.19 ) $ 0.21 $ 0.95 Diluted (6.58 ) (1.40 ) (2.19 ) 0.20 0.92 Dividends declared per common share 0.01 0.15 0.56 0.56 0.55 Basic weighted average number of common shares outstanding (in thousands) 1,016,081 856,923 855,518 857,005 868,968 Diluted weighted average number of common shares outstanding (in thousands) 1,016,081 856,923 855,532 876,002 893,090 WM - 3 Washington Mutual, Inc. Consolidated Statements of Income (dollars in millions, except per share data) (unaudited) Six Months Ended June 30, June 30, 2008 2007 Interest Income Loans held for sale $ 138 $ 984 Loans held in portfolio 7,559 7,686 Available-for-sale securities 691 682 Trading assets 233 221 Other interest and dividend income 171 183 Total interest income 8,792 9,756 Interest Expense Deposits 2,443 3,495 Borrowings 1,878 2,146 Total interest expense 4,321 5,641 Net interest income 4,471 4,115 Provision for loan losses 9,423 606 Net interest income (expense) after provision for loan losses (4,952 ) 3,509 Noninterest Income Revenue from sales and servicing of home mortgage loans 302 425 Revenue from sales and servicing of consumer loans 407 846 Depositor and other retail banking fees 1,470 1,385 Credit card fees 358 355 Securities fees and commissions 122 131 Insurance income 63 58 Loss on trading assets (521 ) (253 ) Gain (loss) on other available-for-sale securities (384 ) 41 Gain (loss) on extinguishment of borrowings 113 (7 ) Other income 199 318 Total noninterest income 2,129 3,299 Noninterest Expense Compensation and benefits 1,853 1,979 Occupancy and equipment 818 731 Telecommunications and outsourced information services 253 261 Depositor and other retail banking losses 124 119 Advertising and promotion 208 211 Professional fees 96 93 Foreclosed asset expense 372 95 Other expense 831 755 Total noninterest expense 4,555 4,244 Minority interest expense 151 85 Income (loss) before income taxes (7,529 ) 2,479 Income taxes (3,063 ) 865 Net Income (Loss) $ (4,466 ) $ 1,614 Preferred dividends declared (136 ) (15 ) Beneficial conversion feature . (3,290 ) - Net Income (Loss) Applicable to Common Stockholders $ (7,892 ) $ 1,599 Earnings Per Common Share: Basic $ (8.43 ) $ 1.83 Diluted (8.43 ) 1.78 Dividends declared per common share 0.16 1.09 Basic weighted average number of common shares outstanding (in thousands) 936,502 871,876 Diluted weighted average number of common shares outstanding (in thousands) 936,502 896,304 WM - 4 Washington Mutual, Inc. Consolidated Statements of Financial Condition (dollars in millions) (unaudited) June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Assets Cash and cash equivalents $ 7,235 $ 10,089 $ 9,560 $ 11,370 $ 4,167 Federal funds sold and securities purchased under agreements to resell 2,750 2,527 1,877 4,042 3,267 Trading assets 2,308 2,483 2,768 3,797 5,534 Available-for-sale securities, total amortized cost of $25,756, $24,907, $27,789, $28,725 and $28,934: Mortgage-backed securities 18,241 18,140 19,249 20,562 20,393 Investment securities 6,134 5,466 8,291 7,844 7,947 Total available-for-sale securities 24,375 23,606 27,540 28,406 28,340 Loans held for sale 1,877 4,941 5,403 7,586 19,327 Loans held in portfolio 239,627 242,814 244,386 237,132 214,994 Allowance for loan losses (8,456 ) (4,714 ) (2,571 ) (1,889 ) (1,560 ) Loans held in portfolio, net 231,171 238,100 241,815 235,243 213,434 Investment in Federal Home Loan Banks 3,498 3,514 3,351 2,808 1,596 Mortgage servicing rights 6,175 5,726 6,278 6,794 7,231 Goodwill 7,284 7,283 7,287 9,062 9,056 Other assets 23,058 21,399 22,034 21,002 20,267 Total assets $ 309,731 $ 319,668 $ 327,913 $ 330,110 $ 312,219 Liabilities Deposits: Noninterest-bearing deposits $ 31,112 $ 31,911 $ 30,389 $ 31,341 $ 33,557 Interest-bearing deposits 150,811 156,138 151,537 162,939 167,823 Total deposits 181,923 188,049 181,926 194,280 201,380 Federal funds purchased and commercial paper 75 250 2,003 2,482 3,390 Securities sold under agreements to repurchase 214 215 4,148 4,732 9,357 Advances from Federal Home Loan Banks 58,363 64,009 63,852 52,530 21,412 Other borrowings 30,590 32,710 38,958 40,887 40,313 Other liabilities 8,566 8,072 8,523 8,313 9,212 Minority interests 3,914 3,914 3,919 2,945 2,945 Total liabilities 283,645 297,219 303,329 306,169 288,009 Stockholders' Equity Preferred stock 3,392 3,392 3,392 492 492 Capital surplus - common stock 12,916 2,646 2,630 2,575 2,715 Accumulated other comprehensive loss (1,079 ) (1,141 ) (359 ) (390 ) (568 ) Retained earnings 10,857 17,552 18,921 21,264 21,571 Total stockholders' equity 26,086 22,449 24,584 23,941 24,210 Total liabilities and stockholders' equity $ 309,731 $ 319,668 $ 327,913 $ 330,110 $ 312,219 WM - 5 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Stockholders' Equity Rollforward Balance, beginning of period $ 22,449 $ 24,584 $ 23,941 $ 24,210 $ 24,578 Net income (loss) (3,328 ) (1,138 ) (1,867 ) 186 830 Cumulative effect from the adoption of new accounting pronouncements - (36 )(1) - - - Other comprehensive income (loss), net of income taxes 62 (782 ) 31 177 (300 ) Cash dividends declared on common stock (10 ) (130 ) (482 ) (485 ) (484 ) Preferred stock activity: Preferred share conversion(2) (3,290 ) - Cash dividends declared (71 ) (65 ) (8 ) (8 ) (8 ) Totalpreferred stock activity (3,361 ) (65 ) (8 ) (8 ) (8 ) Cash dividends returned(3) 4 - 15 - - Common stock activity: Capital surplus-common stock attributable to preferred share conversion(2) 3,290 - Common stock issued(4) 6,980 16 54 60 94 Common stock repurchased and retired(5) - - - (199 ) (500 ) Total common stock activity 10,270 16 54 (139 ) (406 ) Preferred stock issued - - 2,900 - - Balance, end of period $ 26,086 $ 22,449 $ 24,584 $ 23,941 $ 24,210 (1) As of January 1, 2008, the Company adopted FASB Statement No. 157, Fair Value Measurements ("Statement No. 157"), EITF Issue No. 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements ("Issue No. 06-4") and EITF Issue No. 06-10, Accounting for Collateral Assignment Split-Dollar Life Insurance Arrangements ("Issue No. 06-10").The cumulative effect, net of income taxes, from the adoption of Statement No. 157, Issue No. 06-4 and Issue No. 06-10 was $1 million, $(35) million and $(2) million. (2) The preferred share conversion adjustment represents a beneficial conversion feature that was recorded upon the June 2008 conversion of the preferred shares issued in connection with the April 2008 capital transaction. This non-cash conversion adjustment, which did not affect the net loss recorded in the second quarter of 2008, reduced retained earnings and correspondingly increased capital surplus-common stock. (3) Represents accumulated dividends on shares returned from escrow. (4) Includes 647 million shares of common stock converted on June 30, 2008 at $8.75 per share from 56,570 preferred shares issued in April (5) The Company repurchased zero shares of its common stock during the three months ended June 30, 2008, March 31, 2008 and December 31, 2007, and 7.2 million and 13.5 million shares of its common stock during the three months ended September 30, 2007 and June 30, 2007.At June 30, 2008, the total remaining common stock repurchase authority was 47.5 million shares. WM - 6 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Six Months Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, June 30, June 30, 2008 2008 2007 2007 2007 2008 2007 RETAIL BANKING GROUP Condensed income statement: Net interest income $ 1,210 $ 1,203 $ 1,262 $ 1,306 $ 1,291 $ 2,413 $ 2,575 Provision for loan losses 3,823 2,300 663 318 91 6,122 153 Noninterest income 842 775 850 833 820 1,617 1,571 Inter-segment revenue 7 9 5 9 16 15 34 Noninterest expense 1,232 1,221 1,212 1,149 1,131 2,453 2,201 Income (loss) before income taxes (2,996 ) (1,534 ) 242 681 905 (4,530 ) 1,826 Income taxes (959 ) (491 ) (39 ) 225 340 (1,450 ) 685 Net income (loss) $ (2,037 ) $ (1,043 ) $ 281 $ 456 $ 565 $ (3,080 ) $ 1,141 Performance and other data: Efficiency ratio 59.82 % 61.48 % 57.25 % 53.48 % 53.19 % 60.63 % 52.65 % Average loans $ 138,671 $ 142,720 $ 145,486 $ 147,357 $ 149,716 $ 140,695 $ 152,445 Average assets 145,800 151,609 155,100 157,194 159,515 148,704 162,264 Average deposits: Checking deposits: Noninterest bearing 24,753 23,425 22,748 22,860 23,107 24,089 22,722 Interest bearing 22,557 24,306 26,328 28,406 30,282 23,431 31,006 Total checking deposits 47,310 47,731 49,076 51,266 53,389 47,520 53,728 Savings and money market deposits 54,928 47,904 44,623 43,524 43,814 51,417 43,460 Time deposits 47,271 51,099 49,034 50,131 48,049 49,185 47,456 Average deposits 149,509 146,734 142,733 144,921 145,252 148,122 144,644 Loan volume 655 1,238 3,417 5,172 5,760 1,893 10,338 Employees at end of period 27,857 28,736 29,147 28,636 28,523 27,857 28,523 CARD SERVICES GROUP Managed basis(1) Condensed income statement: Net interest income $ 769 $ 765 $ 694 $ 674 $ 649 $ 1,534 $ 1,290 Provision for loan losses 911 626 591 611 523 1,537 912 Noninterest income 187 418 315 400 393 604 867 Inter-segment expense 5 5 - - - 9 - Noninterest expense 297 260 338 364 306 557 635 Income (loss) before income taxes (257 ) 292 80 99 213 35 610 Income taxes (82 ) 93 (12 ) 33 80 11 229 Net income (loss) $ (175 ) $ 199 $ 92 $ 66 $ 133 $ 24 $ 381 Performance and other data: Efficiency ratio 31.25 % 22.04 % 33.51 % 33.91 % 29.33 % 26.16 % 29.42 % Average loans $ 26,314 $ 26,889 $ 26,665 $ 25,718 $ 24,234 $ 26,601 $ 23,921 Average assets 28,844 29,244 28,961 28,206 26,762 29,044 26,403 Employees at end of period 2,940 2,881 2,860 2,878 2,827 2,940 2,827 Securitization adjustments Condensed income statement: Net interest income $ (506 ) $ (503 ) $ (454 ) $ (456 ) $ (459 ) $ (1,010 ) $ (874 ) Provision for loan losses (530 ) (470 ) (335 ) (288 ) (294 ) (1,000 ) (577 ) Noninterest income (24 ) 33 119 168 165 10 297 Performance and other data: Average loans (16,872 ) (17,391 ) (16,007 ) (14,488 ) (13,888 ) (17,131 ) (13,201 ) Average assets (14,739 ) (15,075 ) (14,180 ) (12,841 ) (12,287 ) (14,907 ) (11,627 ) Adjusted basis Condensed income statement: Net interest income $ 263 $ 262 $ 240 $ 218 $ 190 $ 524 $ 416 Provision for loan losses 381 156 256 323 229 537 335 Noninterest income 163 451 434 568 558 614 1,164 Inter-segment expense 5 5 - - - 9 - Noninterest expense 297 260 338 364 306 557 635 Income (loss) before income taxes (257 ) 292 80 99 213 35 610 Income taxes (82 ) 93 (12 ) 33 80 11 229 Net income (loss) $ (175 ) $ 199 $ 92 $ 66 $ 133 $ 24 $ 381 Performance and other data: Average loans $ 9,442 $ 9,498 $ 10,658 $ 11,230 $ 10,346 $ 9,470 $ 10,720 Average assets 14,105 14,169 14,781 15,365 14,475 14,137 14,776 (This table is continued on "WM-7.") (1) The managed basis presentation treats securitized and sold credit card receivables as if they were still on the balance sheet.The Company uses this basis in assessing the overall performance of this operating segment.The managed basis presentation of the Card Services Group is derived by adjusting the GAAP financial information to add back securitized loan balances and the related interest, fee income and provision for credit losses.Such adjustments are eliminated as securitization adjustments when reporting GAAP results. WM - 7 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Six Months Ended (This table is continued from "WM-6.") June 30, Mar. 31, Dec. 31, Sept. 30, June 30, June 30, June 30, 2008 2008 2007 2007 2007 2008 2007 COMMERCIAL GROUP Condensed income statement: Net interest income $ 203 $ 196 $ 200 $ 200 $ 208 $ 400 $ 420 Provision for loan losses 17 29 19 12 2 47 (7 ) Noninterest income 5 (8 ) (10 ) (34 ) 63 (3 ) 78 Noninterest expense 63 68 66 67 74 131 148 Income before income taxes 128 91 105 87 195 219 357 Income taxes 41 29 11 28 73 70 134 Net income $ 87 $ 62 $ 94 $ 59 $ 122 $ 149 $ 223 Performance and other data: Efficiency ratio 30.34 % 36.09 % 34.39 % 40.26 % 27.42 % 33.07 % 29.89 % Average loans $ 41,891 $ 40,934 $ 40,129 $ 38,333 $ 38,789 $ 41,413 $ 38,715 Average assets 43,875 43,004 42,336 40,663 41,184 43,439 41,094 Average deposits 6,632 7,474 9,762 13,816 15,294 7,053 13,671 Loan volume 3,768 2,835 4,800 4,054 4,348 6,603 8,018 Employees at end of period 1,342 1,358 1,502 1,524 1,508 1,342 1,508 HOME LOANS GROUP Condensed income statement: Net interest income $ 240 $ 250 $ 229 $ 191 $ 211 $ 490 $ 455 Provision for loan losses 1,637 907 511 323 101 2,544 150 Noninterest income (97 ) 319 329 183 389 221 550 Inter-segment expense 2 4 5 9 16 6 34 Noninterest expense 484 499 2,319 554 547 983 1,069 Loss before income taxes (1,980 ) (841 ) (2,277 ) (512 ) (64 ) (2,822 ) (248 ) Income taxes (635 ) (269 ) (312 ) (169 ) (24 ) (904 ) (93 ) Net loss $ (1,345 ) $ (572 ) $ (1,965 ) $ (343 ) $ (40 ) $ (1,918 ) $ (155 ) Performance and other data: Efficiency ratio 344.70 % 88.26 % 419.52 % 151.63 % 93.71 % 139.26 % 110.07 % Average loans $ 54,880 $ 55,672 $ 52,278 $ 43,737 $ 43,312 $ 55,275 $ 48,255 Average assets 65,074 66,841 66,172 61,106 60,342 65,958 65,831 Average deposits 5,202 5,469 6,714 7,780 8,372 5,335 8,436 Loan volume 8,462 13,774 19,089 26,434 35,938 22,236 69,718 Employees at end of period 7,338 9,135 11,812 12,668 13,150 7,338 13,150 CORPORATE SUPPORT/TREASURY AND OTHER Condensed income statement: Net interest income (expense) $ 254 $ 132 $ (18 ) $ (39 ) $ (4 ) $ 386 $ (26 ) Provision for loan losses 55 119 85 (9 ) (51 ) 173 (25 ) Noninterest income (327 ) 86 (201 ) (91 ) 60 (241 ) 154 Noninterest expense 327 104 231 57 80 431 191 Minority interest expense 75 75 65 53 42 151 85 Loss before income taxes (530 ) (80 ) (600 ) (231 ) (15 ) (610 ) (123 ) Income taxes (247 ) (68 ) (157 ) (46 ) (37 ) (316 ) (106 ) Net income (loss) $ (283 ) $ (12 ) $ (443 ) $ (185 ) $ 22 $ (294 ) $ (17 ) Performance and other data: Average loans $ 1,648 $ 1,556 $ 1,482 $ 1,420 $ 1,367 $ 1,602 $ 1,356 Average assets 47,151 45,525 48,173 47,532 41,789 46,338 41,335 Average deposits 23,267 24,627 26,427 32,132 37,847 23,947 42,002 Loan volume 84 143 171 113 72 226 179 Employees at end of period 3,721 3,773 4,082 4,042 3,981 3,721 3,981 (This table is continued on "WM-8.") WM - 8 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Six Months Ended (This table is continued from "WM-7.") June 30, Mar. 31, Dec. 31, Sept. 30, June 30, June 30, June 30, 2008 2008 2007 2007 2007 2008 2007 RECONCILING ADJUSTMENTS Condensed income statement: Net interest income(1) $ 126 $ 132 $ 134 $ 138 $ 138 $ 258 $ 275 Noninterest income (expense)(2) (25 ) (54 ) (37 ) (80 ) (132 ) (79 ) (218 ) Income before income taxes 101 78 97 58 6 179 57 Income taxes(3) (324 ) (150 ) 23 (75 ) (22 ) (474 ) 16 Net income $ 425 $ 228 $ 74 $ 133 $ 28 $ 653 $ 41 Performance and other data: Average loans(4) $ (1,123 ) $ (1,220 ) $ (1,286 ) $ (1,385 ) $ (1,301 ) $ (1,171 ) $ (1,389 ) Average assets(4) (1,123 ) (1,220 ) (1,286 ) (1,385 ) (1,301 ) (1,171 ) (1,389 ) TOTAL CONSOLIDATED Condensed income statement: Net interest income $ 2,296 $ 2,175 $ 2,047 $ 2,014 $ 2,034 $ 4,471 $ 4,115 Provision for loan losses 5,913 3,511 1,534 967 372 9,423 606 Noninterest income 561 1,569 1,365 1,379 1,758 2,129 3,299 Noninterest expense 2,403 2,152 4,166 2,191 2,138 4,555 4,244 Minority interest expense 75 75 65 53 42 151 85 Income (loss) before income taxes (5,534 ) (1,994 ) (2,353 ) 182 1,240 (7,529 ) 2,479 Income taxes (2,206 ) (856 ) (486 ) (4 ) 410 (3,063 ) 865 Net income (loss) $ (3,328 ) $ (1,138 ) $ (1,867 ) $ 186 $ 830 $ (4,466 ) $ 1,614 Performance and other data: Efficiency ratio 84.11 % 57.49 % 122.13 % 64.55 % 56.38 % 69.01 % 57.24 % Average loans $ 245,409 $ 249,160 $ 248,747 $ 240,692 $ 242,229 $ 247,284 $ 250,102 Average assets 314,882 319,928 325,276 320,475 316,004 317,405 323,911 Average deposits 184,610 184,304 185,636 198,649 206,765 184,457 208,753 Loan volume 12,969 17,990 27,477 35,773 46,118 30,958 88,253 Employees at end of period 43,198 45,883 49,403 49,748 49,989 43,198 49,989 (1) Represents the difference between mortgage loan premium amortization recorded by the Retail Banking Group and the amount recognized in the Company's Consolidated Statements of Income.For management reporting purposes, certain mortgage loans that are held in portfolio by the Retail Banking Group are treated as if they are purchased from the Home Loans Group.Since the cost basis of these loans includes an assumed profit factor paid to the Home Loans Group, the amortization of loan premiums recorded by the Retail Banking Group reflects this assumed profit factor and must therefore be eliminated as a reconciling adjustment. (2) Represents the difference between gain from mortgage loans recorded by the Home Loans Group and gain from mortgage loans recognized in the Company's Consolidated Statements of Income. (3) Represents the tax effect of reconciling adjustments. (4) Represents the inter-segment offset for inter-segment loan premiums that the Retail Banking Group recognized upon transfer of portfolio loans from the Home Loans Group. WM - 9 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, 2008 Mar. 31, 2008 June 30, 2007 Interest Interest Interest Income/ Income/ Income/ Balance Rate Expense Balance Rate Expense Balance Rate Expense Average Balances and Weighted Average Interest Rates Assets (Taxable-Equivalent Basis(1)) Interest-earning assets(2): Federal funds sold and securities purchased under agreements to resell $ 2,161 2.15 % $ 11 $ 2,118 3.48 % $ 18 $ 3,964 5.39 % $ 53 Trading assets 2,404 19.50 117 2,726 17.10 116 4,995 8.67 108 Available-for-sale securities(3): Mortgage-backed securities 19,190 5.67 271 18,945 5.80 275 19,177 5.39 259 Investment securities 5,287 5.06 67 6,316 5.39 85 7,382 5.15 95 Loans held for sale 3,672 5.62 52 4,974 6.98 87 26,225 6.43 421 Loans held in portfolio: Loans secured by real estate: Home loans(4)(5) 107,299 5.83 1,563 109,773 6.27 1,720 90,818 6.44 1,462 Home equity loans and lines of credit(5) 60,964 5.12 777 61,196 6.28 956 54,431 7.59 1,031 Subprime mortgage channel(6) 16,933 6.05 256 18,106 6.33 287 20,152 6.80 343 Home construction(7) 1,973 7.41 37 2,142 7.65 41 2,043 6.72 34 Multi-family 32,786 6.13 502 31,962 6.35 507 29,419 6.65 488 Other real estate 10,205 6.26 159 9,797 6.49 158 6,843 7.03 120 Total loans secured by real estate 230,160 5.73 3,294 232,976 6.31 3,669 203,706 6.84 3,478 Consumer: Credit card 9,443 11.56 271 9,024 10.75 241 10,101 10.44 263 Other 180 16.85 8 195 17.47 8 254 12.44 8 Commercial 1,954 6.76 33 1,991 7.36 37 1,943 7.73 38 Total loans held in portfolio 241,737 5.98 3,606 244,186 6.49 3,955 216,004 7.02 3,787 Other 11,052 3.01 83 6,000 3.94 59 2,089 5.47 29 Total interest-earning assets 285,503 5.90 4,207 285,265 6.45 4,595 279,836 6.80 4,752 Noninterest-earning assets: Mortgage servicing rights 6,115 5,882 6,782 Goodwill 7,283 7,286 9,054 Other assets 15,981 21,495 20,332 Total assets $ 314,882 $ 319,928 $ 316,004 Liabilities Interest-bearing liabilities: Deposits: Interest-bearing checking deposits $ 22,619 1.39 78 $ 24,384 1.75 107 $ 30,373 2.51 190 Savings and money market deposits 62,078 2.17 335 55,951 2.73 379 58,969 3.33 490 Time deposits 69,161 4.08 702 74,225 4.57 843 84,330 4.96 1,043 Total interest-bearing deposits 153,858 2.91 1,115 154,560 3.46 1,329 173,672 3.98 1,723 Federal funds purchased and commercial paper 79 3.05 1 1,009 3.62 9 2,169 5.36 29 Securities sold under agreements to repurchase 406 2.20 2 885 3.78 8 8,416 5.35 112 Advances from Federal Home Loan Banks 60,402 3.36 505 62,799 4.29 670 22,063 5.36 295 Other 30,839 3.69 283 34,048 4.71 400 39,886 5.57 555 Total interest-bearing liabilities 245,584 3.12 1,906 253,301 3.83 2,416 246,206 4.42 2,714 Noninterest-bearing sources: Noninterest-bearing deposits 30,752 29,744 33,093 Other liabilities 7,075 8,902 9,610 Minority interests 3,913 3,915 2,659 Stockholders' equity 27,558 24,066 24,436 Total liabilities and stockholders' equity $ 314,882 $ 319,928 $ 316,004 Net interest spread and net interest income on a taxable-equivalent basis 2.78 $ 2,301 2.62 $ 2,179 2.38 $ 2,038 Impact of noninterest-bearing sources 0.44 0.43 0.53 Net interest margin on a taxable-equivalent basis 3.22 3.05 2.91 (1) Includes taxable-equivalent adjustments primarily related to tax-exempt income on U.S. states and political subdivisions securities and loans related to the Company’s community lending and investment activities.The federal statutory tax rate was 35% for the periods presented. (2) Nonaccrual assets and related income, if any, are included in their respective categories. (3) The average balance and yield are based on average amortized cost balances. (4) Capitalized interest recognized in earnings that resulted from negative amortization within the Option ARM portfolio totaled $255 million, $336 million and $344 million for the three months ended June 30, 2008, March 31, 2008 and June 30, 2007. (5) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (6) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (7) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM - 10 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Six Months Ended June 30, 2008 June 30, 2007 Interest Interest Income/ Income/ Balance Rate Expense Balance Rate Expense Average Balances and Weighted Average Interest Rates Assets (Taxable-Equivalent Basis(1)) Interest-earning assets(2): Federal funds sold and securities purchased under agreements to resell $ 2,139 2.81 % $ 30 $ 3,947 5.39 % $ 105 Trading assets 2,565 18.22 233 5,293 8.37 221 Available-for-sale securities(3): Mortgage-backed securities 19,068 5.74 546 18,821 5.44 511 Investment securities 5,802 5.24 152 6,785 5.18 176 Loans held for sale 4,323 6.40 138 30,810 6.40 984 Loans held in portfolio: Loans secured by real estate: Home loans(4)(5) 108,536 6.05 3,283 94,074 6.45 3,033 Home equity loans and lines of credit(5) 61,080 5.70 1,733 53,726 7.57 2,020 Subprime mortgage channel(6) 17,519 6.19 543 20,381 6.74 686 Home construction(7) 2,058 7.54 78 2,052 6.63 68 Multi-family 32,374 6.23 1,009 29,621 6.61 979 Other real estate 10,001 6.37 317 6,803 7.03 238 Total loans secured by real estate 231,568 6.02 6,963 206,657 6.81 7,024 Consumer: Credit card 9,233 11.16 513 10,500 11.03 574 Other 188 17.17 16 261 12.70 17 Commercial 1,972 7.06 69 1,874 7.84 73 Total loans held in portfolio 242,961 6.23 7,561 219,292 7.03 7,688 Other 8,526 3.34 141 2,776 5.65 78 Total interest-earning assets 285,384 6.18 8,801 287,724 6.80 9,763 Noninterest-earning assets: Mortgage servicing rights 5,998 6,545 Goodwill 7,285 9,054 Other assets 18,738 20,588 Total assets $ 317,405 $ 323,911 Liabilities Interest-bearing liabilities: Deposits: Interest-bearing checking deposits $ 23,502 1.58 184 $ 31,093 2.57 397 Savings and money market deposits 59,014 2.43 714 56,927 3.31 933 Time deposits 71,693 4.33 1,545 87,960 4.96 2,165 Total interest-bearing deposits 154,209 3.19 2,443 175,980 4.00 3,495 Federal funds purchased and commercial paper 544 3.58 10 3,003 5.44 81 Securities sold under agreements to repurchase 646 3.28 10 10,247 5.43 276 Advances from Federal Home Loan Banks 61,600 3.83 1,175 29,019 5.37 773 Other 32,443 4.23 683 36,366 5.62 1,016 Total interest-bearing liabilities 249,442 3.48 4,321 254,615 4.46 5,641 Noninterest-bearing sources: Noninterest-bearing deposits 30,248 32,773 Other liabilities 7,989 9,547 Minority interests 3,914 2,554 Stockholders' equity 25,812 24,422 Total liabilities and stockholders' equity $ 317,405 $ 323,911 Net interest spread and net interest income on a taxable-equivalent basis 2.70 $ 4,480 2.34 $ 4,122 Impact of noninterest-bearing sources 0.44 0.51 Net interest margin on a taxable-equivalent basis 3.14 2.85 (1) Includes taxable-equivalent adjustments primarily related to tax-exempt income on U.S. states and political subdivisions securities and loans related to the Company’s community lending and investment activities.The federal statutory tax rate was 35% for the periods presented. (2) Nonaccrual assets and related income, if any, are included in their respective categories. (3) The average balance and yield are based on average amortized cost balances. (4) Capitalized interest recognized in earnings that resulted from negative amortization within the Option ARM portfolio totaled $591 million and $706 million for the six months ended June 30, 2008 and June 30, 2007. (5) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (6) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (7) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM - 11 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Change from Mar. 31, 2008 June 30, Mar. 31, Dec. 31, Sept. 30, June 30, to June 30, 2008 2008 2008 2007 2007 2007 Deposits Retail deposits: Checking deposits: Noninterest bearing $ 304 $ 25,435 $ 25,131 $ 23,476 $ 23,721 $ 24,142 Interest bearing (1,916 ) 21,715 23,631 25,713 27,277 29,592 Total checking deposits (1,612 ) 47,150 48,762 49,189 50,998 53,734 Savings and money market deposits 6,699 58,016 51,317 44,987 43,360 43,617 Time deposits(1) (8,488 ) 43,086 51,574 49,410 50,740 48,140 Total retail deposits (3,401 ) 148,252 151,653 143,586 145,098 145,491 Commercial business and other deposits (1,513 ) 8,892 10,405 11,267 16,536 19,186 Brokered deposits: Consumer 1,509 19,248 17,739 18,089 17,484 17,153 Institutional (1,611 ) 100 1,711 2,515 8,107 11,025 Custodial and escrow deposits(2) (1,110 ) 5,431 6,541 6,469 7,055 8,525 Total deposits $ (6,126 ) $ 181,923 $ 188,049 $ 181,926 $ 194,280 $ 201,380 (1) Weighted average remaining maturity of time deposits was 6 months at June 30, 2008 and March 31, 2008, 7 months at December 31, 2007 and September 30, 2007 and 8 months at June 30, 2007. (2) Substantially all custodial and escrow deposits reside in noninterest-bearing checking accounts. June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Retail Deposit Accounts (number of accounts) Noninterest-bearing checking 11,577,907 11,271,406 10,960,270 10,824,548 10,449,887 Interest-bearing checking 1,167,062 1,218,606 1,273,673 1,334,902 1,399,203 Savings and money market 7,474,547 7,293,256 7,118,349 7,087,311 6,936,870 Total transaction accounts, end of period(1) 20,219,516 19,783,268 19,352,292 19,246,761 18,785,960 Net change in noninterest-bearing checking accounts 306,501 311,136 135,722 374,661 466,574 Net change in checking accounts 254,957 256,069 74,493 310,360 406,243 (1) Transaction accounts include retail checking, small business checking, retail savings and small business savings. June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Retail Banking Stores Stores, beginning of period 2,261 2,257 2,212 2,235 2,228 Stores opened during the quarter 14 9 50 10 11 Stores closed during the quarter (36 ) (5 ) (5 ) (33 ) (4 ) Stores, end of period 2,239 2,261 2,257 2,212 2,235 WM - 12 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Loan Volume Home loans: Short-term adjustable-rate loans(1): Option ARMs $ 11 $ 231 $ 3,945 $ 6,174 $ 7,888 Other ARMs 14 19 10 111 22 Total short-term adjustable-rate loans 25 250 3,955 6,285 7,910 Medium-term adjustable-rate loans(2) 2,338 3,810 5,972 9,868 14,953 Fixed-rate loans 6,131 9,427 7,382 6,176 8,172 Total home loan volume 8,494 13,487 17,309 22,329 31,035 Home equity loans and lines of credit 541 1,297 4,619 8,544 9,988 Home construction(3) 8 128 378 483 426 Multi-family 2,686 2,250 3,412 2,856 3,067 Other real estate 1,106 728 1,487 1,285 1,246 Total loans secured by real estate 12,835 17,890 27,205 35,497 45,762 Commercial 134 100 272 276 356 Total loan volume $ 12,969 $ 17,990 $ 27,477 $ 35,773 $ 46,118 Loan Volume by Channel Retail $ 9,081 $ 10,585 $ 17,341 $ 21,223 $ 24,707 Wholesale 3,732 7,091 9,536 13,387 17,020 Purchased 156 314 600 1,163 4,391 Total loan volume by channel $ 12,969 $ 17,990 $ 27,477 $ 35,773 $ 46,118 Refinancing Activity(4) Home loan refinancing $ 6,665 $ 10,779 $ 12,297 $ 14,722 $ 22,637 Home equity loans and lines of credit 8 22 46 143 157 Home construction loans - 1 30 30 20 Multi-family and other real estate 1,301 1,033 1,436 1,225 1,378 Total refinancing $ 7,974 $ 11,835 $ 13,809 $ 16,120 $ 24,192 (1) Short-term adjustable-rate loans reprice within one year. (2) Medium-term adjustable-rate loans reprice after one year. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (4) Includes loan refinancing entered into by both new and pre-existing loan customers. WM - 13 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Six Months Ended June 30, June 30, 2008 2007 Loan Volume Home loans: Short-term adjustable-rate loans(1): Option ARMs $ 241 $ 15,666 Other ARMs 34 58 Total short-term adjustable-rate loans 275 15,724 Medium-term adjustable-rate loans(2) 6,148 28,519 Fixed-rate loans 15,557 16,996 Total home loan volume 21,980 61,239 Home equity loans and lines of credit 1,839 17,590 Home construction(3) 136 724 Multi-family 4,936 5,729 Other real estate 1,833 2,326 Total loans secured by real estate 30,724 87,608 Commercial 234 645 Total loan volume $ 30,958 $ 88,253 Loan Volume by Channel Retail $ 19,665 $ 45,878 Wholesale 10,824 31,767 Purchased 469 10,608 Total loan volume by channel $ 30,958 $ 88,253 Refinancing Activity(4) Home loan refinancing $ 17,444 $ 45,190 Home equity loans and lines of credit 30 707 Home construction loans 1 31 Multi-family and other real estate 2,334 2,509 Total refinancing $ 19,809 $ 48,437 (1) Short-term adjustable-rate loans reprice within one year. (2) Medium-term adjustable-rate loans reprice after one year. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (4) Includes loan refinancing entered into by both new and pre-existing loan customers. WM - 14 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Change from Mar. 31, 2008 June 30, Mar. 31, Dec. 31, Sept. 30, June 30, to June 30, 2008 2008 2008 2007 2007 2007 Loans Held in Portfolio Loans secured by real estate: Home: Short-term adjustable-rate loans(1): Option ARMs(2) $ (2,960 ) $ 52,886 $ 55,846 $ 58,870 $ 58,137 $ 53,455 Other ARMs (404 ) 15,128 15,532 16,231 15,478 13,538 Total short-term adjustable-rate loans (3,364 ) 68,014 71,378 75,101 73,615 66,993 Medium-term adjustable-rate loans(3) (1,014 ) 39,203 40,217 39,373 37,717 29,647 Fixed-rate loans (96 ) 11,761 11,857 12,005 11,813 9,505 Total home loans (4,474 ) 118,978 123,452 126,479 123,145 106,145 Home equity loans and lines of credit (1,059 ) 62,487 63,546 63,488 61,831 58,631 Home construction(4) (186 ) 1,902 2,088 2,226 2,110 2,058 Multi-family 616 33,144 32,528 31,754 30,831 29,290 Other real estate 456 10,478 10,022 9,524 8,335 6,879 Total loans secured by real estate(5) (4,647 ) 226,989 231,636 233,471 226,252 203,003 Consumer: Credit card 1,600 10,589 8,989 8,831 8,791 9,913 Other (9 ) 177 186 205 224 243 Commercial (131 ) 1,872 2,003 1,879 1,865 1,835 Total loans held in portfolio(6) (3,187 ) 239,627 242,814 244,386 237,132 214,994 Less: allowance for loan losses (3,742 ) (8,456 ) (4,714 ) (2,571 ) (1,889 ) (1,560 ) Total loans held in portfolio, net $ (6,929 ) $ 231,171 $ 238,100 $ 241,815 $ 235,243 $ 213,434 (1) Short-term adjustable-rate loans reprice within one year. (2) The total amount by which the unpaid principal balance of Option ARM loans exceeded their original principal amount was $2.05 billion, $1.93 billion, $1.73 billion, $1.50 billion and $1.30 billion at June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007 and June 30, 2007. (3) Medium-term adjustable-rate loans reprice after one year. (4) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (5) Includes subprime mortgage channel loans, comprising mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio as follows: Subprime Mortgage Channel June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Home loans $ 13,951 $ 15,032 $ 16,092 $ 17,285 $ 17,602 Home equity loans and lines of credit 2,101 2,312 2,525 2,711 2,855 Total $ 16,052 $ 17,344 $ 18,617 $ 19,996 $ 20,457 (6) Includes net unamortized deferred loan costs of $1.31 billion, $1.42 billion, $1.45 billion, $1.44 billion and $1.58 billion at June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007 and June 30, 2007. WM - 15 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Weighted Weighted Weighted Change from Average Average Average Mar. 31, 2008 June 30, Coupon Mar. 31, Coupon June 30, Coupon to June 30, 2008 2008 Rate 2008 Rate 2007 Rate Selected Loans Secured by Real Estate Home loans held in portfolio: Short-term adjustable-rate loans(1): Option ARMs $ (2,960 ) $ 52,886 6.61 % $ 55,846 7.30 % $ 53,455 7.74 % Other ARMs (404 ) 15,128 6.70 15,532 6.94 13,538 7.28 Total short-term adjustable-rate loans (3,364 ) 68,014 6.63 71,378 7.22 66,993 7.65 Medium-term adjustable-rate loans(2) (1,014 ) 39,203 6.36 40,217 6.35 29,647 5.99 Fixed-rate loans (96 ) 11,761 6.70 11,857 6.75 9,505 6.71 Total home loans held in portfolio (4,474 ) 118,978 6.55 123,452 6.89 106,145 7.10 Home equity loans and lines of credit: Adjustable-rate (410 ) 53,440 5.65 53,850 6.02 47,699 8.25 Fixed-rate (649 ) 9,047 7.61 9,696 7.67 10,932 7.70 Total home equity loans and lines of credit (1,059 ) 62,487 5.93 63,546 6.27 58,631 8.15 Multi-family loans held in portfolio: Short-term adjustable-rate loans(1): Option ARMs (634 ) 5,524 5.90 6,158 6.70 7,650 7.28 Other ARMs (353 ) 7,116 5.72 7,469 6.03 7,910 6.77 Total short-term adjustable-rate loans (987 ) 12,640 5.79 13,627 6.33 15,560 7.02 Medium-term adjustable-rate loans(2) 1,576 18,393 6.10 16,817 6.12 11,890 5.93 Fixed-rate loans 27 2,111 6.19 2,084 6.22 1,840 6.35 Total multi-family loans held in portfolio 616 33,144 5.99 32,528 6.22 29,290 6.53 Total selected loans held in portfolio secured by real estate(3) (4,917 ) 214,609 6.28 219,526 6.61 194,066 7.33 Loans held for sale(4) (3,064 ) 1,877 5.72 4,941 5.73 18,999 6.39 Total selected loans secured by real estate $ (7,981 ) $ 216,486 6.28 $ 224,467 6.59 $ 213,065 7.25 (1) Short-term adjustable-rate loans reprice within one year. (2) Medium-term adjustable-rate loans reprice after one year. (3) At June 30, 2008, March 31, 2008 and June 30, 2007, adjustable-rate loans with lifetime caps were $180.93 billion, $182.93 billion and $158.24 billion with a lifetime weighted average cap rate of 12.67%, 12.60% and 12.96%. (4) Excludes credit card and student loans. Mar. 31, 2008 Dec. 31, 2007 to June 30, 2008 to June 30, 2008 Rollforward of Loans Held for Sale Balance, beginning of period $ 4,941 $ 5,403 Mortgage loans originated, purchased and transferred from held in portfolio 7,339 18,969 Mortgage loans transferred to held in portfolio (27 ) (373 ) Mortgage loans sold and other(1) (10,376 ) (21,092 ) Net change in consumer loans held for sale - (1,030 ) Balance, end of period $ 1,877 $ 1,877 Rollforward of Home Loans Held in Portfolio Balance, beginning of period $ 123,452 $ 126,479 Loans originated, purchased and transferred from held for sale 1,525 3,790 Loan payments, transferred to held for sale and other (5,999 ) (11,291 ) Balance, end of period $ 118,978 $ 118,978 (1) The unpaid principal balance ("UPB") of home loans sold was $9.85 billion and $19.85 billion for the three and six months ended June 30, 2008. WM - 16 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended Detail of Revenue (Expense) from Sales and Servicing of Home Mortgage Loans June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Gain (loss) from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments: Gain (loss) from home mortgage loans and originated mortgage-backed securities(1) $ (162 ) $ 143 $ 7 $ (169 ) $ 66 Revaluation gain (loss) from derivatives economically hedging loans held for sale 11 (21 ) (12 ) (53 ) 126 Gain (loss) from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments (151 ) 122 (5 ) (222 ) 192 Home mortgage loan servicing revenue: Home mortgage loan servicing revenue(2) 438 470 490 516 526 Change in MSR fair value due to payments on loans and other (301 ) (230 ) (255 ) (351 ) (401 ) Net home mortgage loan servicing revenue 137 240 235 165 125 Change in MSR fair value due to valuation inputs or assumptions 542 (499 ) (390 ) (201 ) 530 Revaluation gain (loss) from derivatives economically hedging MSR (637 ) 548 518 419 (547 ) Home mortgage loan servicing revenue, net ofMSR valuation changes and derivative risk management instruments 42 289 363 383 108 Total revenue (expense) from sales and servicing of home mortgage loans $ (109 ) $ 411 $ 358 $ 161 $ 300 Six Months Ended Detail of Revenue from Sales and Servicing of Home Mortgage Loans June 30, June 30, 2008 2007 Gain (loss) from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments: Gain (loss) from home mortgage loans and originated mortgage-backed securities(1) $ (19 ) $ 214 Revaluation gain (loss) from derivatives economically hedging loans held for sale (9 ) 72 Gain (loss) from home mortgage loans and originated mortgage-backed securities, net of hedging and risk management instruments (28 ) 286 Home mortgage loan servicing revenue: Home mortgage loan servicing revenue(2) 908 1,041 Change in MSR fair value due to payments on loans and other (531 ) (757 ) Net home mortgage loan servicing revenue 377 284 Change in MSR fair value due to valuation inputs or assumptions 42 434 Revaluation loss from derivatives economically hedging MSR (89 ) (579 ) Home mortgage loan servicing revenue, net ofMSR valuation changes and derivative risk management instruments 330 139 Total revenue from sales and servicing of home mortgage loans $ 302 $ 425 (1) Originated mortgage-backed securities represent available-for-sale securities retained on the balance sheet subsequent to the securitization of mortgage loans that were originated by the Company. (2) Includes contractually specified servicing fees (net of guarantee fees paid to housing government-sponsored enterprises, where applicable), late charges and loan pool expenses (the shortfall of the scheduled interest required to be remitted to investors and that which is collected from borrowers upon payoff). WM - 17 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 MSR Valuation and Risk Management: Change in MSR fair value due to valuation inputs or assumptions $ 542 $ (499 ) $ (390 ) $ (201 ) $ 530 Gain (loss) on MSR risk management instruments: Revaluation gain (loss) from derivatives economically hedging MSR (637 ) 548 518 419 (547 ) Revaluation gain (loss) from certain trading securities (2 ) - - 4 (4 ) Total gain (loss) on MSR risk management instruments (639 ) 548 518 423 (551 ) Total changes in MSR valuation and risk management $ (97 ) $ 49 $ 128 $ 222 $ (21 ) Six Months Ended June 30, June 30, 2008 2007 MSR Valuation and Risk Management: Change in MSR fair value due to valuation inputs or assumptions $ 42 $ 434 Loss on MSR risk management instruments: Revaluation loss from derivatives economically hedging MSR (89 ) (579 ) Revaluation loss from certain trading securities (2 ) - Total loss on MSR risk management instruments (91 ) (579 ) Total changes in MSR valuation and risk management $ (49 ) $ (145 ) WM - 18 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Rollforward of Mortgage Servicing Rights(1) Fair value, beginning of period $ 5,726 $ 6,278 $ 6,794 $ 7,231 $ 6,507 Home loans: Additions 205 181 127 116 592 Change in MSR fair value due to payments on loans and other (301 ) (230 ) (255 ) (351 ) (401 ) Change in MSR fair value due to valuation inputs or assumptions 542 (499 ) (390 ) (201 ) 530 Sale of MSR - (1 ) - - - Net change in commercial real estate MSR 3 (3 ) 2 (1 ) 3 Fair value, end of period $ 6,175 $ 5,726 $ 6,278 $ 6,794 $ 7,231 Rollforward of Mortgage Loans Serviced for Others Balance, beginning of period $ 449,126 $ 456,484 $ 463,436 $ 474,867 $ 467,782 Home loans: Additions 9,828 9,862 7,814 8,700 29,949 Sale of servicing - (109 ) - - - Loan payments and other (17,534 ) (17,177 ) (15,739 ) (20,716 ) (24,213 ) Net change in commercial real estate loans 181 66 973 585 1,349 Balance, end of period $ 441,601 $ 449,126 $ 456,484 $ 463,436 $ 474,867 (1) MSR as a percentage of mortgage loans serviced for others was 1.40%, 1.27%, 1.38%, 1.47% and 1.52% at June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007 and June 30, June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Total Servicing Portfolio Mortgage loans serviced for others $ 441,601 $ 449,126 $ 456,484 $ 463,436 $ 474,867 Consumer loans serviced for others 15,842 17,390 17,379 16,078 14,745 Servicing on retained MBS without MSR 865 904 942 980 1,023 Servicing on owned loans 231,188 236,877 238,344 232,392 218,122 Subservicing portfolio 274 285 399 418 439 Total servicing portfolio $ 689,770 $ 704,582 $ 713,548 $ 713,304 $ 709,196 June 30, 2008 Unpaid Weighted Principal Average Balance Servicing Fee (in basis points, Mortgage Loans Serviced for Others by Loan Type annualized) Agency $ 252,358 32 Private 162,924 58 Subprime mortgage channel-home 26,319 51 Total mortgage loans serviced for others(1) $ 441,601 42 (1) Weighted average coupon rate was 6.13% at June 30, WM - 19 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) Quarter Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Allowance for Loan Losses Balance, beginning of quarter $ 4,714 $ 2,571 $ 1,889 $ 1,560 $ 1,540 Allowance transferred to loans held for sale - - (105 ) (217 ) (81 ) Provision for loan losses 5,913 3,511 1,534 967 372 10,627 6,082 3,318 2,310 1,831 Loans charged off: Loans secured by real estate: Home loans(1) (687 ) (331 ) (105 ) (52 ) (21 ) Home equity loans and lines of credit(1) (726 ) (486 ) (249 ) (104 ) (55 ) Subprime mortgage channel(2) (572 ) (388 ) (277 ) (146 ) (103 ) Home construction(3) (3 ) (8 ) - - (1 ) Multi-family (3 ) (4 ) (4 ) - - Other real estate (1 ) (2 ) (1 ) (1 ) (1 ) Total loans secured by real estate (1,992 ) (1,219 ) (636 ) (303 ) (181 ) Consumer: Credit card (169 ) (135 ) (126 ) (120 ) (106 ) Other (2 ) (2 ) (2 ) (2 ) (2 ) Commercial (51 ) (39 ) (32 ) (20 ) (15 ) Total loans charged off (2,214 ) (1,395 ) (796 ) (445 ) (304 ) Recoveries of loans previously charged off: Loans secured by real estate: Home loans(1) - 1 4 1 1 Home equity loans and lines of credit(1) 17 9 4 3 3 Subprime mortgage channel(2) 3 1 4 1 11 Home construction(3) - - 2 - - Other real estate 1 1 2 2 - Total loans secured by real estate 21 12 16 7 15 Credit card 16 12 31 14 15 Commercial 6 3 2 3 3 Total recoveries of loans previously charged off 43 27 49 24 33 Net charge-offs (2,171 ) (1,368 ) (747 ) (421 ) (271 ) Balance, end of quarter $ 8,456 $ 4,714 $ 2,571 $ 1,889 $ 1,560 Net charge-offs (annualized) as a percentage of average loans held in portfolio 3.59 % 2.24 % 1.24 % 0.74 % 0.50 % Allowance as a percentage of loans held in portfolio 3.53 1.94 1.05 0.80 0.73 (1) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (2) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio.Charge-offs in the second quarter of 2007 include $26 million of amounts primarily related to uncollected borrower expenses incurred in prior periods by and owed to a third party loan servicer. (3) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. WM - 20 Washington Mutual, Inc. Selected Financial Information (dollars in millions) (unaudited) June 30, Mar. 31, Dec. 31, Sept. 30, June 30, 2008 2008 2007 2007 2007 Nonperforming Assets Nonaccrual loans(1)(2)(3): Loans secured by real estate: Home loans(4)(5) $ 4,757 $ 3,504 $ 2,302 $ 1,452 $ 991 Home equity loans and lines of credit(4) 1,521 1,102 835 533 378 Subprime mortgage channel(6) 3,008 2,882 2,721 2,356 1,707 Home construction(7) 79 77 56 44 47 Multi-family 181 142 131 120 69 Other real estate 87 87 53 49 52 Total nonaccrual loans secured by real estate 9,633 7,794 6,098 4,554 3,244 Consumer 1 2 1 1 1 Commercial 57 28 24 22 30 Total nonaccrual loans held in portfolio 9,691 7,824 6,123 4,577 3,275 Foreclosed assets(8) 1,512 1,357 979 874 750 Total nonperforming assets $ 11,203 $ 9,181 $ 7,102 $ 5,451 $ 4,025 Total nonperforming assets as a percentage of total assets 3.62 % 2.87 % 2.17 % 1.65 % 1.29 % (1) Nonaccrual loans held for sale, which are excluded from the nonaccrual balances presented above, were $2 million, zero, $4 million, $7 million and $171 million at June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007 and June 30, 2007.Loans held for sale are accounted for at the lower of cost or fair value, with valuation changes included as adjustments to noninterest income. (2) Credit card loans are exempt under regulatory rules from being classified as nonaccrual because they are charged off when they are determined to be uncollectible, or by the end of the month in which the account becomes 180 days past due. (3) Includes nonaccrual restructured loans of $1.43 billion, $669 million, $633 million, $512 million and $152 million at June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007 and June 30, 2007.Excludes accruing restructured loans of $465 million, $372 million, $251 million, $269 million and $277 million at June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007 and June 30, 2007. (4) Excludes home loans and home equity loans and lines of credit in the subprime mortgage channel. (5) Includes nonaccrual Option ARM loans of $3.23 billion, $2.51 billion, $1.63 billion, $1.00 billion and $680 million at June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007 and June 30, (6) Represents mortgage loans purchased from recognized subprime lenders and mortgage loans originated under the Long Beach Mortgage name and held in the investment portfolio. (7) Represents loans to builders for the purpose of financing the acquisition, development and construction of single-family residences for sale and construction loans made directly to the intended occupant of a single-family residence. (8) Foreclosed real estate securing Government National Mortgage Association (“GNMA”) loans of $21 million, $25 million, $37 million, $46 million and $49 million at June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007 and June 30, 2007 have been excluded.These assets are fully collectible as the corresponding GNMA loans are insured by the Federal Housing Administration (“FHA”) or guaranteed by the Department of Veterans Affairs (“VA”).
